ORDER

PER CURIAM.
Defendant appeals the judgment entered upon his conviction by a jury for first-degree assault and armed criminal action. On appeal, Defendant claims the trial court erred in refusing his tendered instruction on assault in the second degree, overruling his objection to the prosecutor’s misstatement of the evidence during closing argument and allowing a tape of a 911 call to be played for the jury. We have reviewed the briefs of the parties and the record on appeal and find no reversible error. An extended opinion would be of no precedential value. We have, however, provided the parties with a memorandum opinion, for their use only, explaining our reasons for affirming the judgment. The judgment is affirmed pursuant to rule 30.25(b).